Supreme Court
oF
Nevaba

whe (Oa7A SSIES

IN THE SUPREME COURT OF THE STATE OF NEVADA

PILAR ENRIQUE ARBALLO-OLIVAS, No. 83814
INDIVIDUALLY,
Appellant, egg ice
vt FILED
AMY MARIE AINSWORTH,
Respondent. AUS 19 2022

 

EUICABTH A. BROWN
CLERK OF pene COURT

BY

  

DEPUTY CLERK
ORDER DISMISSING APPEAL

This is an appeal from a judgment entered upon an arbitration
award. Eighth Judicial District Court, Clark County; Michael A. Cherry,
Judge.

This appeal was docketed in this court on November 19, 2021.
After the parties failed to reach a settlement, this court issued an order
reinstating the deadlines for filing documents. Pursuant to that order, the
transcript request form was due to be filed by February 22, 2022, and the
opening brief and appendix were due to be filed by May 9, 2022. Appellant
failed to timely file the documents. Accordingly, on July 6, 2022, this court
entered an order directing appellant to file and serve either a transcript
request form or certificate of no transcript request and the opening brief
and appendix within 7 days. The order cautioned that failure to comply
timely could result in dismissal of this appeal. To date, appellant has failed
to file the documents or otherwise communicate with this court.

On July 28, 2022, respondent filed a motion to dismiss this
appeal based on appellant’s failure to file the missing documents. On that
same date, the motion was served electronically upon appellant’s counsel.

Appellant has not responded to the motion to dismiss. This court concludes

22-2547

 

 

 
SupREME Court

oF
NEvAbA

Here DAFA oe

sage

that appellant concedes the merit of respondent’s motion. See Foster v.
Dingwall, 126 Nev. 56, 66, 227 P.3d 1042, 1049 (2010) (stating that this
court may construe the failure to oppose a motion as an admission that the
motion is meritorious). Further, it appears that appellant has abandoned
this appeal. Respondent’s motion to dismiss 1s granted, and this court

ORDERS this appeal DISMISSED.

5, Lor? ot
Silver
(alt 4

Cadish

Prepon us 2 5 ek
Pickering }

ce: Chief Judge, The Eighth Judicial District Court
Hon. Michael A. Cherry, Senior Justice
Janet Trost, Settlement Judge
Desert Ridge Legal Group
Adam 8S. Kutner
The702Firm
Eighth District Court Clerk